        Case 3:14-cv-05157-SK Document 253 Filed 10/29/18 Page 1 of 3



 1   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 2   CAITLIN SINCLAIRE BLYTHE (CA SBN 265024)
     CBlythe@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5
     Attorneys for Plaintiffs
 6   RAUL BARAJAS
     ELVA BARAJAS
 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12

13   RAUL BARAJAS and                                         Case No. 3:14-cv-05157 SK
     ELVA BARAJAS,
14                                                            PLAINTIFFS’ BENCH BRIEF IN
                            Plaintiffs,                       SUPPORT OF PLAINTIFFS’
15                                                            PROPOSED AMENDED
            v.                                                SPECIAL VERDICT FORM
16
     CITY OF ROHNERT PARK, a municipal                        Judge: Hon. Sallie Kim
17   corporation; and JACY TATUM, DAVID                       Dept.: Courtroom D, 15th Floor
     RODRIGUEZ and MATTHEW SNODGRASS,                         Trial Date: October 23, 2018
18   officers with the City of Rohnert Park Police
     Department,
19
                            Defendants.
20

21          Plaintiffs object to the framing of the following questions set forth in the Court’s Intended

22   Special Verdict Form (ECF No. 249) and submit this bench brief in support of Plaintiffs’

23   Proposed Amended Special Verdict Form.

24               A. Question Five: Unreasonable Search Under the California Constitution

25          The special verdict form should reflect that the California Constitution’s protection from

26   unreasonable searches is substantially equivalent to the Fourth Amendment. Plaintiffs object to

27   the Court’s intended framing of Question Five, which asks whether the search “was conducted in

28   an unreasonable manner” under the California Constitution. Question Five should mirror the
     PLAINTIFFS’ BENCH BRIEF IN SUPPORT OF PLAINTIFFS’ PROPOSED AMENDED SPECIAL VERDICT FORM
     CASE NO. 3:14-CV-05157 SK
                                                                                                       1
     sf- 3956698
        Case 3:14-cv-05157-SK Document 253 Filed 10/29/18 Page 2 of 3



 1   same language as the Fourth Amendment (Question One) so as not to confuse the jury by
 2   suggesting that different constitutional rights are at stake. The Ninth Circuit has stated “the right
 3   to be free from unreasonable searches under Art. I § 13 of the California Constitution parallels the
 4   Fourth Amendment inquiry into the reasonableness of a search.” Sanchez v. Cty. of San Diego,
 5   464 F.3d 916, 928-29 (9th Cir. 2006); Cleaver v. Super. Ct., 24 Cal. 3d 297, 302 (1979) (“The
 6   Fourth Amendment to the federal Constitution and article I, section 13, of the California
 7   Constitution equally guarantee ‘The right of the people to be secure in their persons, houses,
 8   papers, and effects’ against unreasonable searches and seizures.”) Thus, under both the Fourth
 9   Amendment and the California Constitution, the jury must ask themselves the same question:
10   Was the search unreasonable? Plaintiffs’ Proposed Amended Special Verdict Form reflects this.
11               B. Questions Four and Six: Harassment
12            Plaintiffs object to the framing of Questions Four and Six, which ask whether harassment
13   was “the motivating factor” of the search under the Fourth Amendment and the California
14   Constitution, respectively. This language incorrectly suggests to the jury that there is a more
15   stringent standard to find liability for harassing searches than the law requires. In California,
16   courts categorically prohibit “searches undertaken for harassment or searches for arbitrary or
17   capricious reasons.” People v. Bravo, 43 Cal. 3d 600, 610 (1987). Likewise, federal courts have
18   stated that probation searches cannot be conducted for illegitimate reasons, such as harassment.
19   United States v. King, 736 F.3d 805, 810 (9th Cir. 2013). Plaintiffs are aware of no California or
20   federal case—and Defendants have never identified one—requiring              harassment to be “the
21   motivating factor” for the search to be unreasonable. Plaintiffs’ Proposed Amended Special
22   Verdict Form omits this qualifying language.
23                                                 CONCLUSION
24          For the reasons stated above, the court should adopt Plaintiffs’ Proposed Amended Special
25   Verdict form.
26

27

28
     PLAINTIFFS’ BENCH BRIEF IN SUPPORT OF PLAINTIFFS’ PROPOSED AMENDED SPECIAL VERDICT FORM
     CASE NO. 3:14-CV-05157 SK
                                                                                                        2
     sf- 3956698
        Case 3:14-cv-05157-SK Document 253 Filed 10/29/18 Page 3 of 3



 1   Dated: October 29, 2018                       MORRISON & FOERSTER LLP
 2

 3                                                 By:    /s/ Arturo J. González
                                                             ARTURO J. GONZÁLEZ
 4
                                                           Attorney for Plaintiffs
 5                                                         RAUL BARAJAS,
                                                           ELVA BARAJAS
 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ BENCH BRIEF IN SUPPORT OF PLAINTIFFS’ PROPOSED AMENDED SPECIAL VERDICT FORM
     CASE NO. 3:14-CV-05157 SK
                                                                                               3
     sf- 3956698
